DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 04/18/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 recites a housing and therefore installing the product as claimed not within a housing would not be proper. This is found to be persuasive. 
The restriction requirement between inventions, as set forth in the Office action mailed on 03/11/2022, has been withdrawn. 

Status of Claims
	This Office Action is in response to the application filed on 05/28/2022. Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 05/28/2022 and 10/08/2021 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract exceeds 150 words.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 7 and 14 objected to because of the following informalities:
Claim 7 and 14 line 2 read “the other one”, --another one-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 206326592 U).
Regarding claim 1, Zhang discloses a ball screw spline assembly (see Fig. 3), comprising: a housing (7, 73) including: a first portion (73); and a second portion (7); a ball screw spline (83, 84, 86) including: a first nut (86) including a first mounting surface (flange surface of 86) adapted to receive a first fastening element (lower screws in Fig. 3) for installing the first nut to the housing (see Fig. 3); a second nut (84) including a second mounting surface (flange surface of 84) adapted to receive a second fastening element (upper screws in Fig. 3) for installing the second nut to the housing (see Fig. 3); and a shaft (83) passing through the first nut and the second nut (see Fig. 3); a connecting plate (74) coupling the second nut to the first portion (see Fig. 3), wherein the first nut is installed to the second portion (see Fig. 3); wherein the first portion extends in a direction substantially parallel to the shaft (see Fig. 3, wherein 73 is substantially parallel to 83), and wherein the second portion extends in a direction substantially perpendicular to the shaft (see Fig. 3, wherein 7 is substantially parallel to 83); wherein the first mounting surface and the second mounting surface are located within a space defined by the first portion, the second portion and the connecting plate (see Fig. 3, wherein the flange surface of 86 and the flange surface of 84 are located in a space defined by 73, 7 and 74), such that the ball screw spline is integrally installable to the housing (see Fig. 3, wherein 83, 84, 86 can be integrally installed to 7, 73). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. In this instance, the ball screw spline of Zhang is inherently capable of being integrally installable to the housing. For example, shaft 83 and nuts 84, 86 can be assembled as an integral unit. The shaft can be inserted through the opening in housing 7, the housing 73 and connected plate can be put into position, and the fasteners inserted. 	
Regarding claim 2, Zhang discloses the first nut (86) includes a first end (lower end of 86 in the figure) adjacent to the second nut (84) and a second end (upper end of 86 in the figure) opposite to the first end (see Fig. 3); and wherein the first mounting surface (flange surface of 86) is provided at or adjacent to the first end (see Fig. 3).  
Regarding claim 3, Zhang discloses the first mounting surface (flange surface of 86) is provided such that the first fastening element (lower screws in Fig. 3) is received within the housing (7, 73) without protruding from the second portion (73).  
Regarding claim 4, Zhang discloses the first nut (86) is partially located in a first opening (hole in 7) of the second portion (7), and the second nut (84) is partially located in a second opening (hole in 74) of the connecting plate (74).  
Regarding claim 5, Zhang discloses the first nut (86) is adapted to receive a first pulley (87) at the second end of the first nut (upper end of 86 in the figure), and the second nut (84) is adapted to receive a second pulley (85) at an end of the second nut (lower end of 84 in the figure) remote from the first nut (see Fig. 3, wherein the lower end of 84 is remote from 86).  
Regarding claim 6, Zhang discloses the first mounting surface (flange surface of 86) is provided on a first flange portion (flange of 86) of the first nut (see Fig. 3); and/or wherein the second mounting surface (flange surface of 84) is provided on a second flange portion (flange of 84) of the second nut (see Fig. 3).  
Regarding claim 7, Zhang discloses the first nut is one of a ball screw nut and a spline nut, and the second nut is the other one of the ball screw nut and the spline nut (see attached NPL, wherein the spline screw 83 adopts the ball screw spline, is a shaft body integrally on the ball screw groove and a ball spline groove, in their respective nut).   
Regarding claim 8, Zhang discloses a method for installing a ball screw spline (see Fig. 3, 83, 84, 86) to a housing (7, 73), the ball screw spline including a shaft (83), a first nut (86) and a second nut (84), the shaft passing through the first nut and the second nut (see Fig. 3), the housing including a first portion (73) and a second portion (7), the first portion extending in a direction substantially parallel to the shaft (see Fig. 3, wherein 73 is substantially parallel to 83), the second portion extending in a direction substantially perpendicular to the shaft (see Fig. 3, wherein 7 is substantially parallel to 83), the method comprising; installing the first nut to the second portion with a first fastening element (lower screws in Fig. 3), the first fastening element being received by a first mounting surface of the first nut (flange surface of 86); 3Application No. 16/886,014 installing the second nut to a connecting plate (74) with a second fastening element (upper screws in Fig. 3), the second fastening element being received by a second mounting surface of the second nut (flange surface of 84); and installing the connecting plate to the first portion; wherein the first mounting surface and the second mounting surface are located within a space defined by the first portion, the second portion and the connecting plate in the case that the ball screw spline is installed to the housing (see Fig. 3, wherein the flange surface of 86 and the flange surface of 84 are located in a space defined by 73, 7 and 74), such that the ball screw spline is integrally installable to the housing (see Fig. 3, wherein 83, 84, 86 can be integrally installed to 7, 73). First, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. In this instance, the ball screw spline of Zhang is inherently capable of being integrally installable to the housing. For example, shaft 83 and nuts 84, 86 can be assembled as an integral unit. The shaft can be inserted through the opening in housing 7, the housing 73 and connected plate can be put into position, and the fasteners inserted. Second, MPEP 2112.02 states “ Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). In this instance, the first nut 86 can be installed to 7 via a first fastener which is received by a surface of the flange of 86. The second nut 84 can be installed to connecting plate 74 by a second fastener which is received by the flange of 84. Last, the connecting plate 74 is installed to the first portion 7 via the second portion 73. Therefore, Zhang inherently discloses the claimed method.     
Regarding claim 9, Zhang discloses the first nut (86) includes a first end (lower end of 86 in the figure) adjacent to the second nut (84) and a second end (upper end of 86 in the figure) opposite to the first end (see Fig. 3); and wherein the first mounting surface (flange surface of 86) is provided at or adjacent to the first end (see Fig. 3).  
Regarding claim 10, Zhang discloses the first mounting surface (flange surface of 86) is provided such that the first fastening element (lower screws in Fig. 3) is received within the housing (7, 73) without protruding from the second portion (73).  
Regarding claim 11, Zhang discloses the first nut (86) is partially located in a first opening (hole in 7) of the second portion (7), and the second nut (84) is partially located in a second opening (hole in 74) of the connecting plate (74).  
Regarding claim 12, Zhang discloses installing a first pulley (87) to the first nut (86) at the second end of the first nut (upper end of 86 in the figure); and installing a second pulley (85) to the second nut (84) at an end of the second nut (lower end of 84 in the figure) remote from the first nut (see Fig. 3, wherein the lower end of 84 is remote from 86). MPEP 2112.02 states “ Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). In this instance, the pulleys can be installed with the ball screw spline and installed after the ball screw spline is installed. Therefore, Zhang inherently discloses the claimed method.  
Regarding claim 13, Zhang discloses the first mounting surface (flange surface of 86) is provided on a first flange portion (flange of 86) of the first nut (see Fig. 3); and/or wherein the second mounting surface (flange surface of 84) is provided on a second flange portion (flange of 84) of the second nut (see Fig. 3).  
Regarding claim 14, Zhang discloses the first nut is one of a ball screw nut and a spline nut, and the second nut is the other one of the ball screw nut and the spline nut (see attached NPL, wherein the spline screw 83 adopts the ball screw spline, is a shaft body integrally on the ball screw groove and a ball spline groove, in their respective nut).  
Regarding claim 15, Zhang discloses a robot arm see Fig. 1, 9), comprising the ball screw spline assembly of claim 1 (see Fig. 2 and the rejection of claim 1 above).  
Regarding claim 16, Zhang discloses a robot (see Fig. 1, 100), comprising the robot arm (9) of claim 15 (see rejection of claim 15 above).  
Regarding claim 17, Zhang discloses the robot (100) is of a type of selective compliance assembly robot arm (SCARA) (see Fig. 1).  
Regarding claim 18, Zhang discloses the first nut (86) is partially located in a first opening (hole in 7) of the second portion (7), and the second nut (84) is partially located in a second opening (hole in 74) of the connecting plate (74).  
Regarding claim 19, Zhang discloses the first mounting surface (flange surface of 86) is provided on a first flange portion (flange of 86) of the first nut (see Fig. 3); and/or wherein the second mounting surface (flange surface of 84) is provided on a second flange portion (flange of 84) of the second nut (see Fig. 3).  
Regarding claim 20, Zhang discloses the first nut (86) is partially located in a first opening (hole in 7) of the second portion (7), and the second nut (84) is partially located in a second opening (hole in 74) of the connecting plate (74).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658